Title: To Thomas Jefferson from James Innes, [21? October 1780]
From: Innes, James
To: Jefferson, Thomas



Dear Sir
[21? October 1780]

Ere this reaches you, you will doutless have heard of the arrival of an inimical fleet in our Bay. Being vested with no public authority, I do not presume to address you officially. Yet as a friend, an appellation I shall allways wish to merit, I will venture to offer you my Sentiments on the present Critical Conjuncture. From a close attention to the Dispositions of the people in the Lower Country, I think I know them well. Their attachment to the great Cause in which they are engaged is I am certain as unanimous and firm, as of any Class of people upon the Continent, but the extremely exposed Situation of their properties and families, and the anticipation of Captivity or famine may act so strongly upon them in the hour of alarm and danger, when their Hearts too are soften’d by the forebodings of the miseries, impending over their dearest domestic connections, as to produce a Languor, and Indecision, totally incompatible with the rapid and determinate movements of War. The feelings of the man, may in a fatal moment, swallow up the sentiments of the patriot. During my little experience in the Northern Army, I learnt by observation one Truth—which I ever found invariable—which was that no aid of militia could ever be drawn from the part of the Country immediately invaded. The strong Impulses on the Heart, I have just now described, forever produced Inactivity, but transfer the Scene of war from their own Doors, and the very men who before had been so tame and inactive, flew to arms with ferceness and unanimity, and were of very important Service. This was truly the Case with the now famed Jersey militia in 1776–1777. In 1777 I very well remember, when Sir William Howe’s Army was on the Banks of the Skuylkill, the populous City of philadelphia and the thickly inhabited Counties immediately around it, did not furnish three hundred men alltogether to Genl. Washingtons army. Yet I observe that the other Day Govr. Reed marched three thousand men from the city of philadelphia only, to join our army, in offensive operations against N. York. I mention these instances only to evince the propriety of the observations I  have made above, and to shew too, the impolicy of estimating in the number requisite to repel the invading foe, the militia on the Spot of Invasion. It follows of Course then that the only effectual Service in our present Circumstances must be derived from the aid of militia’s less exposed in their Situations than the Counties on the Bay and sea shores. If such aid should be speedily sent, I am Confident it would animate the lower Counties to make that proper Stand, which, without such Support I fear they will not be equal to. Besides a speedy assistance from above will inspire them with a proper Confidence in Government and banish from their minds the baneful Idea (which has been too prevalent since the Removal of the Seat of Government) of being abandoned and deserted by their upland Brethren. These opinions, believe me, I consider as foundationless, and reprobate as pernicious to the common weal. Yet as they are but too popular, I humbly concieve it might be productive of beneficial Consequences to eradicate them entirely, tho the accomplishment of so desirable an object, might be attended with some trouble and Expense. These crude Sentiments written amidst much Haste and Confusion I submit to your better Judgement, happy, if upon perusing them you shall find one Hint worthy adoption. I trust you will consider me on this occasion as divested of all local partialities and governed solely by disinterested attachment to the general good. Should you not coincide with me in opinion, I pray to Heaven, my augury may prove false. Do not concieve from the style of this letter that I am appal’d at approaching Danger, or that my soul feels one sentiment of Despair. I thank my God, I am free from such Influences. My poor Exertions shall not be wanting to animate the people to action tho’ my present Decripitude will not permit me to be so active, as I could wish. I hope this letter will be understood as I wish it, I mean, as originating from Duty to my Country, and affection for your Excellency.
I have the honor to be most respectfully Yr friend & Sert.,

Jas Innes

